

114 S1087 IS: Pets on Trains Act of 2015
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1087IN THE SENATE OF THE UNITED STATESApril 27, 2015Mr. Whitehouse (for himself, Mrs. Feinstein, and Mr. Kirk) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require Amtrak to propose a pet policy that allows passengers to transport domesticated cats and
			 dogs on certain Amtrak trains, and for other purposes.
	
 1.Short titleThis Act may be cited as the Pets on Trains Act of 2015.
		2.Amtrak policy for passengers transporting domesticated cats and dogs
 (a)In generalNot later than 90 days after the date of the enactment of this Act, Amtrak shall propose a pet policy that allows passengers to transport domesticated cats or dogs on certain trains operated by Amtrak.
 (b)Pet policyIn the proposal required under subsection (a), Amtrak shall— (1)designate, where feasible, at least one car of each passenger train that is comprised of more than one car in which a ticketed passenger may transport a domesticated cat or dog in the same manner as carry-on baggage if—
 (A)the cat or dog is contained in a pet kennel; (B)the pet kennel can be stowed in accordance with Amtrak size requirements for carriage of carry-on baggage;
 (C)the passenger is ticketed for traveling a distance less than 750 miles; and (D)the passenger pays a fee described in subsection (c); and
 (2)allow ticketed passengers to transport domesticated cats or dogs in the same manner as cargo if— (A)the cat or dog is contained in a pet kennel;
 (B)the pet kennel can be stowed in accordance with Amtrak requirements for cargo stowage; (C)the passenger is ticketed for traveling a distance less than 750 miles;
 (D)the cargo area is temperature controlled in a manner protective of dog and cat health; and (E)the passenger pays a fee described in subsection (c).
 (c)Fee collectionUnder the pet policy described in subsection (b), Amtrak shall collect a fee for each cat or dog transported by a ticketed passenger in an amount that, at a minimum, covers the costs of administration of the policy.
			(d)Limitation on statutory construction
 (1)Service animalsThe proposal required under subsection (a) shall be separate from and in addition to the policy governing Amtrak passengers traveling with service animals. Nothing in this section may be interpreted to limit or waive the rights of passengers to transport service animals.
 (2)Additional train carsNothing in this section may be interpreted to require Amtrak to add additional train cars or modify existing train cars.